           Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

MANDY RENE GUEVARA,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                    19-CV-601S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Mandy Rene Guevara brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied her applications for disability insurance benefits under Title II and

supplemental security income under Title XVI of the Act. (Docket No. 1.) The Court has

jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff protectively filed her application for supplemental security income

with the Social Security Administration on October 8, 2015. (R. 1 at 74.) She filed her

application for disability insurance benefits on October 19, 2015. (R. at 75.) Plaintiff

alleged disability beginning on May 1, 2013, due to back injury, anxiety, depression, mood

disorder, obesity, chronic homelessness, and bipolar disorder. (R. at 76-77.) Plaintiff’s

application was denied. Plaintiff thereafter requested a hearing before an administrative

law judge (“ALJ”). ALJ Collin Delaney held a hearing on June 5, 2018, at which Plaintiff,

represented by her attorney, appeared and testified by videoconference. (R. at 35-73.)

Vocational Expert Randolph Salmons also appeared and testified. (R. at 35.) At the time


1   Citations to the underlying administrative record are designated as “R.”
         Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 2 of 10




of the hearing, Plaintiff was 27 years old, with a high school diploma and some college,

and prior work experience as a cashier, dishwasher, food service worker, and packer. (R.

at 74, 85-86.)

        3.       The ALJ considered the case de novo and, on July 6, 2018, issued a written

decision denying Plaintiff’s application for benefits. (R. at 15-30.) On March 15, 2019, the

Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at 1.) Plaintiff

then filed the current action on May 9, 2019, challenging the Commissioner’s final

decision. 2

        4.       Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 12, 14.) Plaintiff filed a response on

February 28, 2020, (Docket No. 15), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is

granted, and Defendant’s motion is denied.

        5.       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where


2The ALJ’s July 6, 2018, decision became the Commissioner’s final decision in this case when the Appeals
Council denied Plaintiff’s request for review.

                                                   2
       Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 3 of 10




evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,

                                            3
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 4 of 10




              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since her alleged disability onset date of May 1, 2013. (R. at 18.) At step two, the



                                             4
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 5 of 10




ALJ found that Plaintiff has the following severe impairments: degenerative disc disease

of the lumbar spine; obesity; mood disorder/ bipolar disorder; and anxiety disorder. (Id.)

At step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals any impairment(s) listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925, and 416.926). (R. at 19.)

       11.    Next, the ALJ found that Plaintiff retains the residual functional capacity

(“RFC”) to perform sedentary work, except that she

              can occasionally climb ramps and stairs; can never climb
              ladders, ropes or scaffolds; can occasionally balance, stoop,
              kneel, crouch and crawl; is limited to simple, routine and
              repetitive tasks; and is limited to only occasional interaction
              with co-workers and supervisors, and the general public.

(R. at 21.)

       12.    At step four, the ALJ found that Plaintiff has no past relevant work. (R. at

28.) At step five, the ALJ found that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform. (R. at 29.) Accordingly, the ALJ found that

Plaintiff was not disabled at any time between the alleged disability onset date of May 1,

2013, and the date of the decision. (R. at 29.)

       13.    Plaintiff argues that the ALJ failed to properly consider Listing 1.04A for

lumbar spine, and that the ALJ should have found her disabled at this step. She also

argues that the ALJ failed to properly consider the medical opinion evidence in the record,

and improperly considered her activities of dialing living in assessing her credibility.

       14.    The third step in the sequential analysis requires the ALJ to consider

whether Plaintiff's symptoms meet the Listing requirements. To meet Listing 1.04(A),



                                              5
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 6 of 10




which the ALJ correctly identified as applicable, a claimant must show proof of the

following conditions: (1) a disorder of the spine, including but not limited to “herniated

nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc

disease, facet arthritis, vertebral fracture;” (2) “Compromise of nerve root (including the

cauda equina) or the spinal cord;” (3) “Evidence of nerve root compression characterized

by neuro-anatomic distribution of pain, limitation of motion of the spine, motor loss

(atrophy with associated muscle weakness or muscle weakness);” (4) “Sensory or reflex

loss;” and, if there is involvement of the lower back, (5) “Positive straight-leg raising test”

in both the sitting and supine position. Monsoori v. Comm'r of Soc. Sec., No. 1:17-CV-

01161-MAT, 2019 WL 2361486, at *3–4 (W.D.N.Y. June 4, 2019), citing 20 C.F.R. Pt.

404, Subpt. P, App. 1, § 1.04.

       15.    The ALJ found that Plaintiff did not meet Listing 1.04 because the record

did not demonstrate the required elements of the listing, but he did not explain his

reasoning. (R. at 38) Rather, the ALJ simply recited the Listing criteria, stating that Plaintiff

“does not meet Listing 1.04 as there is no significant evidence of nerve root compression,

spinal arachnoiditis, or lumbar spinal stenosis resulting in pseudoclaudication.” (R. at 19.)

The ALJ then went on to discuss in detail Plaintiff’s mental health record, analyzing at

length why it did not support a finding of a listed mental health impairment. (See R. at 20-

21.)

       16.    Here, the record evidence suggests that Plaintiff’s back symptoms could

meet the requirements in Listing 1.04(A). Plaintiff had been receiving ongoing care for

back pain since 2014. The record contains diagnoses of intervertrebral disc disorder with

radiculopathy, moderate disc herniation, and moderate to severe stenosis. (R. at 366,



                                               6
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 7 of 10




385, 422, 440.) A lumbar MRI on September 2, 2015, showed “L4-L5 desiccation, central

annular tear, and large broad-based disc protrusion in conjunction with facet arthropathy

causing moderate central canal and lateral recess stenosis, with compression of bilateral

nerve roots as they exit the thecal sac.” (R. at 366.) An MRI on March 3, 2017, showed

moderate disc herniation and a disc fragment causing moderate to severe central canal

stenosis, with bilateral recess stenosis. (R. at 441-42.) The record contains findings of

decreased range of motion and of positive straight leg raises. (See, e.g., R. at 360-61,

513.) Plaintiff underwent lumbar spine fusion on August 28, 2017. (R. at 453-66.)

       17.    The record thus suggests that that Plaintiff met the listing criteria. Of course,

it is not the function of the Court to weigh the medical evidence of record to determine

whether Listing 1.04(A) was met. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998)

(“It is not our function to determine de novo whether plaintiff is disabled.”) (internal

quotation marks omitted). It is the ALJ’s job to make this determination in a way a court

can follow. Abramaitys v. Berryhill, No. 1:16-cv-00660(MAT), 2017 WL 4456700, at *3

(W.D.N.Y. Oct. 6, 2017) (“[I]t is not the function of this Court to weigh the medical evidence

and determine if plaintiff meets the listing requirements. It is the Commissioner’s function

to make that determination and, in this case, the ALJ failed to do so in a manner that

allows for meaningful review.”).

       18.    “While the ALJ may ultimately find that [a considered listing] do[es] not apply

to Plaintiff, he must still provide some analysis of Plaintiff’s symptoms and medical

evidence in the context of the Listing criteria.” Critoph v. Berryhill, No. 1:16-CV-

00417(MAT), 2017 WL 4324688, at *3 (W.D.N.Y. Sept. 28, 2017) (quoting Peach v.

Colvin, No. 15-CV-104S, 2016 WL 2956230, at *4 (W.D.N.Y. May 23, 2016)). Failure to



                                              7
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 8 of 10




do so may warrant remand. See, e.g., Torres v. Colvin, No. 14-CV-479S, 2015 WL

4604000, at *4 (W.D.N.Y. July 30, 2015) (remanding where “the record evidence

suggests that Plaintiff’s symptoms could meet the Listing requirements in 1.04(A)” but the

ALJ’s “only reference to it is a recitation of the standard”); Cherico v. Colvin, No. 12 Civ.

5734(MHD), 2014 WL 3939036, at *28 (S.D.N.Y. Aug. 7, 2014) (holding that an ALJ

merely stating that he or she had considered the requirements of a listing was “patently

inadequate to substitute for specific findings in view of the fact that plaintiff has at least a

colorable case for application of listing 1.04(A)” and that where there is record support for

each of the necessary symptoms, the ALJ was required to address that evidence, and his

failure to specifically do so was error that would justify a remand). Because the ALJ failed

to make or explain specific findings regarding Listing 1.04(A), this Court finds that remand

is warranted.

       19.      Defendant argues that Plaintiff did not establish muscle atrophy, as required

by Listing 1.04(A), because the record does not show leg measurements. (Docket No.

14-1 at p. 19.) Defendant also argues that Plaintiff does not meet Listing 1.00B, which

requires a claimant to demonstrate the “inability to ambulate effectively” for a period of at

least 12 months. Whatever the merits of these arguments, it was the ALJ’s job to assess

the record in light of all the listing requirements, and give reasons for his findings. A

reviewing court “may not accept appellate counsel's post hoc rationalizations for agency

action.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (citing Burlington Truck Lines,

Inc. v. United States, 371 U.S. 156, 168, 83 S. Ct. 239, 9 L. Ed. 2d 207 (1962)).

       20.      Defendant also argues that improvement of Plaintiff’s lumbar spine

condition after her surgery in August 2017 shows that she did not have “continuing and



                                               8
        Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 9 of 10




debilitating compromise of a nerve root throughout the relevant period.” (Docket No. 14-

1 at pp. 19-20.) But the record shows lumbar spine problems from 2014 up to the August

2017 surgery. Evidence of improvement after her 2017 spine surgery does not negate the

evidence of limitations preceding—and necessitating—that surgery. Because Plaintiff is

applying for disability insurance benefits, the ALJ is required to assess whether she met

the Listing for a period of 12 or more months at any time between her alleged onset date

and her date last insured—in other words, whether she experienced a “closed period of

disability.” Williams v. Colvin, 2016 WL 3085426, at *4 (W.D.N.Y. June 2, 2016) (“if a

claimant is disabled at any point in time, the ALJ should consider not only whether Plaintiff

was disabled at the time of the hearing, but also whether Plaintiff was entitled to disability

benefits for any closed, continuous period of not less than 12 months, following the date

of his claim.”) Defendant’s argument appears to ignore this requirement. Upon remand,

the ALJ should consider this possibility while assessing the listing requirements.

       21.    Plaintiff also argues that the ALJ failed to properly evaluate the opinion

evidence, and overemphasized Plaintiff’s daily activities in his credibility assessment.

Because remand is warranted on other grounds, this Court will not consider these

arguments here.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No.12) is GRANTED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No.14) is DENIED.




                                              9
         Case 1:19-cv-00601-WMS Document 17 Filed 09/21/20 Page 10 of 10




         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this opinion.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         September 21, 2020
               Buffalo, New York

                                                       s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                            10
